Title: To George Washington from Major General Benjamin Lincoln, 22 February 1780
From: Lincoln, Benjamin
To: Washington, George


          
            My dear General,
            Chas Town [S.C.] February 22nd 1780.
          
          The last time I did myself the honor to address Your Excellency, I mentioned that the enemy were landed on John’s Island—from that place some have crossed Stono-ferry, and now possess the works which they threw up last summer—I am exceedingly at a loss to know what are their views in taking post there—if, thereby, they mean to cover the landing of their cannon and stores, they will undoubtedly do it with safety—but, after it is done, they will have three navigable rivers to cross, and twenty miles land-carriage—or they must take a circuit of forty miles at least—in either case they will find themselves embarrassed—in the first from a want of proper boats with which to cross the rivers—in the other from a deficiency of horses to transport the baggage, Ordnance; and stores so great a distance, and they will be liable to frequent attacks from our Horse, which I mean to keep on their flanks for this purpose, and to prevent them sending light parties to plunder, and harrass the inhabitants, or lay waste the Country—these things will retard their march, and oblige them to proceed with caution, and give time, I hope, for the arrival of General Hogan, and other expected succours—as well as to complete our lines.
          I did not send any considerable force to prevent their crossing at Stono—because a party there could not be supported by the Main-Body—and, if the enemy were interrupted there, they could land at many other places with more advantage to themselves, and might easily encircle our troops, or oblige them to abandon their post—besides, if I had detached a considerable force, they could have returned across the point of John’s Island—having previously sent their boats into Stono inlet, and attempted the Town by Wappoo-Cut, while our Troops were absent.
          The weakness of our present force prevents our risquing a part of it—for it cannot be sported with, or a man lost without being felt—I am, therefore, obliged to tread on the most sure

ground, and turn my views to the main point—viz., the fortifying, and securing this Town, which I think should be attempted at every hazard—for the loss of it will endanger the State, as in it are our principal Magazines—it is their only considerable Mart; and the Inhabitants, who have been brought up in it, have no idea that they could live in the Country from June to November, the unhealthy months, if they should give up, and the Town be in possession of the enemy—I think the Country could make no effectual opposition—these are some among the many arguments, which shd stimulate us to every exertion in the defence of it—how far we shall be successful, time only can determine, the events of war are too uncertain to admit of any very flattering assurances, otherwise I should say the chances were much in Our favor—espeacially if the enemy can be delayed untill our expected reinforcements arrive. I have the honor to be, with the greatest regard & esteem My dear General, Your Excellency’s most obedt Servnt
          
            B. Lincoln
          
        